



Exhibit 10.36
TRUECAR, INC.
SENIOR EXECUTIVE EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is entered into as of January 26,
2017, (the “Effective Date”) by and between TrueCar, Inc. (the “Company”), and
Jeffrey J. Swart (“Executive” and, together with the Company, the “Parties”).
For purposes of this Agreement, Company shall be defined to include any
predecessors to TrueCar, Inc., including, but not limited to, Zag.com Inc.
RECITALS
WHEREAS, the Company wishes to continue to retain the services of Executive and
Executive wishes to remain employed by the Company on the terms and subject to
the conditions set forth in this Agreement.
WHEREAS, the Company and the Executive desire to conform the terms of
Executive’s employment to be consistent with the Company’s standard form, as
reflected herein.
NOW THEREFORE, in consideration of the foregoing recital and the respective
undertakings of the Company and Executive set forth below, the Company and
Executive agree as follows:
1.Duties and Obligations.


(a)Duties and Scope of Employment. As of the Effective Date, Executive will
continue to serve as General Counsel of the Company reporting directly to the
Company’s Chief Executive Officer. Executive will have the authority generally
allowed to persons discharging the duties of such position. Executive will
render such business and professional services in the performance of his duties,
consistent with Executive’s position within the Company, as will reasonably be
assigned to him. The period of Executive’s employment under this Agreement is
referred to herein as the “Employment Term.”


(b)Obligations. During the Employment Term, Executive will perform his duties
faithfully and to the best of his ability and will devote his full business
efforts and time to the Company.


2.At-Will Employment. Subject to the terms hereof, Executive’s employment with
the Company remains “at-will” employment and may be terminated by the Company at
any time with or without cause or with or without notice. However, as described
in this Agreement, Executive may be entitled to severance benefits depending
upon the circumstances of Executive’s termination of employment.


3.Compensation.
(a)Base Salary. During the Employment Term, the Company will pay Executive an
annual base salary of $355,550 as compensation for his services (the “Base
Salary”). The Base Salary will be paid periodically in accordance with the
Company’s normal payroll practices and be subject to the usual, required
withholding. Executive’s Base Salary will be subject to review and adjustments
will be made based upon the Company’s normal performance review practices.





--------------------------------------------------------------------------------







(b)Annual Bonus. Executive will be eligible to receive an annual
performance-based bonus (the “Annual Bonus”) upon achievement of performance
objectives to be determined by the Company’s Board of Directors (the “Board”),
the Compensation Committee of the Board (the “Compensation Committee”), or the
Board’s or Compensation Committee’s delegate, in its sole discretion. The amount
of Annual Bonuses to be paid to Executive, if any, will be: (i) determined in
the sole discretion of the Board, the Compensation Committee or their delegate;
(ii) paid in accordance with the Company’s normal payroll practices and be
subject to the usual, required withholding; and (iii) subject to Executive’s
continued employment with the Company through the payment date. All or a portion
of the Annual Bonus may, at the discretion of the Board, Compensation Committee
or their delegate, be paid in the form of “spot” or periodic bonuses that may be
paid throughout the year. In addition, the Board, Compensation Committee or
their delegate, may, in their discretion, grant additional discretionary bonus
amounts to the Executive.


(c)Equity. Executive will be eligible to receive awards of stock options,
restricted stock or other equity awards pursuant to any plans or arrangements
the Company may have in effect from time to time. The Board or the Compensation
Committee will determine in its discretion whether Executive will be granted any
such equity awards and the terms of any such award in accordance with the terms
of any applicable plan or arrangement that may be in effect from time to time
and consistent with other grants made by the Company.
Notwithstanding any contrary provision in any prior agreement with the Company
or any predecessor, no stock option granted on or after the Effective Date will
include an early exercise feature, or the ability to be exercised by means of a
loan extended by the Company or by means of a net exercise (other than pursuant
to a cashless exercise program approved by the Company that the Company
determines will be in the form of a net exercise, if the applicable stock option
terms provide for exercise through a cashless exercise program established by
the Company).


4.Employee Benefits. During the Employment Term, Executive will be entitled to
participate in executive benefit plans and programs of the Company, if any, on
the same terms and conditions as other similarly-situated employees to the
extent that Executive’s position, tenure, salary, age, health and other
qualifications make Executive eligible to participate in such plans or programs,
subject to the rules and regulations applicable thereto. The Company reserves
the right to cancel or change the benefit plans and programs it offers to its
employees at any time.


5.Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.


6.Severance Benefits.


(a)Termination without Cause or Resignation for Good Reason Prior to a Change in
Control. If the Company terminates Executive’s employment with the Company for a
reason other than Cause (and not by reason of Executive’s death or Disability),
or Executive resigns from employment with the Company for Good Reason, and in
each case, such termination occurs prior to a Change in Control, then subject to
Section 8 of this Agreement, Executive will receive as severance from the
Company: (i) continuing payments of Executive’s Base Salary as in effect on the
date of Executive’s termination, payable in accordance with the Company’s
standard payroll procedures during the Severance Period; (ii) the immediate
vesting of





--------------------------------------------------------------------------------





each of Executive’s then-outstanding Equity Awards as to the number of shares
subject to each such Equity Award that otherwise would have vested had he
remained an employee of the Company through the twelve (12)-month anniversary of
Executive’s termination of employment; and (iii) subject to Section 6(d) below,
the Company shall reimburse Executive for the payments Executive makes for
medical, vision and dental coverage under Title X of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended or comparable state law (“COBRA”)
during the Severance Period or until Executive has secured other employment that
provides group health insurance coverage, whichever occurs first, provided
Executive timely elects and pays for COBRA coverage and remains eligible for
COBRA continuation coverage. With respect to Equity Awards granted on or after
the Effective Date, the same vesting acceleration provisions provided in the
prior sentence will apply to such Equity Awards except to the extent provided in
the applicable equity award agreement by explicit reference to this Agreement or
to a prior or later employment or other agreement providing for similar vesting
acceleration provisions.
Executive agrees and acknowledges that the terms of this Agreement may restrict
the Company’s ability to make future modifications, including but not limited to
the vesting schedule and/or payment timing, to Executive’s restricted stock
units, performance shares and performance units without risking a violation of
Section 409A (as defined below).


(b)Termination due to Death or Disability. If Executive’s employment with the
Company terminates due to Executive’s death or Disability, regardless of whether
before, on or after a Change in Control, then subject to Section 8 of this
Agreement, Executive or, if applicable, his estate (in which case references to
“Executive” in this Section 6(b) and in Section 6(d) will be deemed to refer to
Executive’s estate) will receive as severance from the Company: (i) the
immediate vesting as to 100% of each of Executive’s then-outstanding Equity
Awards; and (ii) subject to Section 6(d) below, the Company shall reimburse
Executive for the payments Executive makes for medical, vision and dental
coverage under COBRA during the Severance Period, provided Executive timely
elects and pays for COBRA coverage and remains eligible for COBRA continuation
coverage. With respect to Equity Awards granted on or after the Effective Date,
the same vesting acceleration provisions provided in the prior sentence will
apply to such Equity Awards except to the extent provided in the applicable
equity award agreement by explicit reference to this Agreement or to a prior or
later employment or other agreement providing for similar vesting acceleration
provisions.


(c)Termination Without Cause or Resignation for Good Reason on or after a Change
in Control. If the Company terminates Executive’s employment with the Company
for a reason other than Cause (and not by reason of Executive’s death or
Disability), or Executive resigns from employment with the Company for Good
Reason, and in each case, such termination occurs upon or after a Change in
Control, then subject to Section 8 of this Agreement, Executive will receive as
severance from the Company: (i) continuing payments of Executive’s Base Salary
as in effect on the date of Executive’s termination, payable in accordance with
the Company’s standard payroll procedures during the Severance Period; (ii) the
immediate vesting as to 100% of each of Executive’s outstanding Equity Awards
that both are outstanding as of the date of the termination of Executive’s
employment and were granted at least ninety (90) days prior to the applicable
Change in Control; and (iii) subject to Section 6(d) below, the Company shall
reimburse Executive for the payments Executive makes for medical, vision and
dental coverage under COBRA during the Severance Period or until Executive has
secured other employment that provides group health insurance coverage,
whichever occurs first, provided Executive timely elects and pays for COBRA
coverage and remains eligible for COBRA continuation coverage. With respect to
Equity Awards granted on or after the Effective Date, the same vesting
acceleration provisions provided in the prior sentence will apply to such Equity
Awards except to the extent provided in the applicable equity award agreement by
explicit reference to this Agreement or to a prior or later employment or other
agreement providing for similar vesting acceleration provisions.





--------------------------------------------------------------------------------





(d)COBRA Reimbursements. Any COBRA reimbursements under this Agreement shall be
made by the Company to Executive consistent with the Company’s normal expense
reimbursement policy, provided that Executive submits documentation to the
Company substantiating his payments for COBRA coverage. However, if the Company
determines in its sole discretion that it cannot, without potentially violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), provide any COBRA reimbursements that otherwise would be due to
Executive under this Section 6, the Company will not provide, and Executive will
not be entitled to, any payments in lieu of any such reimbursements to which
Executive is entitled under Section 6(b), but the Company will, in lieu of any
such reimbursements to which Executive is entitled under Section 6(a) or Section
6(c) of this Agreement, provide to Executive a taxable monthly payment
(“Healthcare Premium Payment”) in an amount equal to the monthly COBRA premium
that Executive would be required to pay to continue his group health coverage at
coverage levels in effect immediately prior to Executive’s termination (which
amount will be based on the premium for the first month of COBRA coverage),
which payments will be made regardless of whether Executive elects COBRA
continuation coverage. At the same time each monthly Healthcare Premium Payment
(if any is due) is paid to Executive, the Company also will provide Executive
with a gross-up amount, determined by the Company, necessary to pay federal and
state income and employment taxes incurred by Executive with respect to such
Healthcare Premium Payment (with such gross-up to be calculated by the Company
based on the withholding rates the Company has in effect for Executive at the
time the Healthcare Premium Payment is paid to Executive). Any Healthcare
Premium Payments and any related gross-up payments will cease to be provided
when, and under the same terms and conditions, COBRA reimbursements would have
ceased under this Section 6. For the avoidance of doubt, the taxable payments in
lieu of COBRA reimbursements may be used for any purpose, including, but not
limited to, continuation coverage under COBRA, and will be subject to all
applicable withholdings. Notwithstanding anything to the contrary under this
Agreement, if at any time the Company determines in its sole discretion that it
cannot provide the payments contemplated by the preceding sentence without
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), Executive will not receive such payment or any
further reimbursements for COBRA premiums.


(e)Voluntary Resignation; Termination for Cause. If Executive’s employment with
the Company terminates (i) voluntarily by Executive (other than for Good Reason
and other than due to Executive’s death or Disability), or (ii) for Cause by the
Company, then Executive will not be entitled to receive severance or other
benefits (including continued vesting) except for those (if any) as may then be
established under the Company’s then-existing severance and benefits plans and
practices or pursuant to other then-effective written agreements with the
Company that have not been superseded by this Agreement.


(f)Exclusive Remedy. In the event of a termination of Executive’s employment as
set forth in Section 6 of this Agreement, the provisions of Section 6 are
intended to be and are exclusive and in lieu of and supersede any other rights
or remedies to which Executive or the Company otherwise may be entitled, whether
at law, tort or contract or in equity, or under this Agreement (other than the
payment of accrued but unpaid wages, as required by law, and any unreimbursed
reimbursable expenses). Executive will be entitled to no benefits, compensation
or other payments or rights upon a termination of employment other than those
benefits expressly set forth in Section 6 of this Agreement.





--------------------------------------------------------------------------------







7.Change in Control Benefits. In the event of a Change in Control that occurs
while Executive remains an employee of the Company, if Executive remains
employed with the Company (or any successor of the Company or subsidiary
thereof) as of the first day immediately following the 12-month anniversary of
the Closing of the Change in Control (such day, the “Post-CIC Anniversary
Date”), then 100% of any Equity Awards that both are outstanding as of the
Post-CIC Anniversary Date and were granted to Executive at least ninety (90)
days prior to the applicable Change in Control shall vest and become fully
exercisable (to the extent applicable) at such time. With respect to Equity
Awards granted on or after the Effective Date, but granted prior to the Closing,
the same vesting acceleration provisions provided in the prior sentence will
apply to such Equity Awards except to the extent provided in the applicable
equity award agreement by explicit reference to this Agreement or to a prior or
later employment or other agreement providing for similar vesting acceleration
provisions.


8.Conditions to Receipt of Severance; No Duty to Mitigate.


(a)Separation Agreement and Release of Claims. The payment of any severance set
forth in Section 6(a), Section 6(b), Section 6(c) and Section 6(d) above is
contingent upon Executive signing and not revoking a release of claims agreement
with the Company (which may include an agreement not to disparage the Company,
non-solicit provisions and other standard terms and conditions) in a form
reasonably acceptable to the Company (the “Release”) upon or following
Executive’s separation from service and such Release becoming effective no later
than sixty (60) days following Executive’s separation from service (such
deadline, the “Release Deadline”). If the Release does not become effective by
the Release Deadline, Executive will forfeit any rights to severance under this
Agreement. In no event will severance payments or benefits be paid or provided
until the Release actually becomes effective. Any severance payments and
benefits under this Agreement will be paid on, or, in the case of installments,
will not commence until, the sixtieth (60th) day following Executive’s
separation from service, or, if later, such time as required by Section
8(b)(ii); provided, however, that any acceleration of vesting of options and
restricted stock will be provided on the Release effectiveness date. Except as
required by Section 8(b)(ii), any payments and benefits that would have been
made to Executive during the sixty (60) day period immediately following
Executive’s separation from service but for the preceding sentence will be paid
to Executive on the sixtieth (60th) day following Executive’s separation from
service and the remaining payments will be made as provided in this Agreement.
In no event will Executive have discretion to determine the taxable year of
payment of any severance payments or benefits.


(b)Section 409A.


(i)Notwithstanding anything to the contrary in this Agreement, no Deferred
Payments will be payable until Executive has a “separation from service” within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the final regulations and official guidance thereunder
(“Section 409A”). Similarly, no severance payable to Executive, if any, pursuant
to this Agreement that otherwise would be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9) will be payable until Executive has a
“separation from service” within the meaning of Section 409A.





--------------------------------------------------------------------------------







(ii)Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A at the time of
Executive’s separation from service (other than due to death), then the Deferred
Payments, if any, that are payable within the first six (6) months following
Executive’s separation from service, will become payable on the date six (6)
months and one (1) day following the date of Executive’s separation from
service. All subsequent Deferred Payments, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following his separation from
service, but prior to the six (6) month anniversary of the separation from
service, then any payments delayed in accordance with this Section 8(b)(ii) will
be payable in a lump sum as soon as administratively practicable after the date
of Executive’s death and all other Deferred Payments will be payable in
accordance with the payment schedule applicable to each payment or benefit. Each
payment, installment and benefit payable under this Agreement is intended to
constitute a separate payment for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.


(iii)Any severance payment that satisfies the requirements of the “short-term
deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations
shall not constitute Deferred Payments for purposes herein. Any amount paid
under this Agreement that qualifies as a payment made as a result of an
involuntary separation from service pursuant to Section 1.409A-1(b)(9)(iii) of
the Treasury Regulations that does not exceed the Section 409A Limit (as defined
below) will not constitute Deferred Payments for purposes herein.


(iv)For purposes of this Agreement, “Section 409A Limit” means two (2) times the
lesser of: (x) Executive’s annualized compensation based upon the annual rate of
pay paid to Executive during Executive’s taxable year preceding Executive’s
taxable year of Executive’s termination of employment as determined under, and
with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto, or (y) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.


(v)The foregoing provisions are intended to comply with or be exempt from the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to so comply or be exempt. In no event will the Company reimburse Executive for
any taxes that may be imposed on Executive as a result of Section 409A.
Executive and the Company agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A.


(c)Confidential Information Agreement. Executive’s receipt of any payments or
benefits under Section 6 will be subject to Executive continuing to comply with
the terms of the Confidential Information Agreement (as defined in Section 11)
and the provisions of this Agreement.





--------------------------------------------------------------------------------







(d)No Duty to Mitigate. Executive will not be required to mitigate the amount of
any payment contemplated by this Agreement, nor will any earnings that Executive
may receive from any other source reduce any such payment.


9.Limitation on Payments. In the event that the severance or change in
control-related or other benefits provided for in this Agreement or otherwise
payable to Executive (i) constitute “parachute payments” within the meaning of
Section 280G of the Code and (ii) but for this Section 9, would be subject to
the excise tax imposed by Section 4999 of the Code, then such payments or
benefits will be either:


(a)delivered in full, or


(b)
delivered as to such lesser extent which would result in no portion of such
benefits being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance or change in control-related benefits, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code. If
a reduction in severance and other benefits constituting “parachute payments” is
necessary so that benefits are delivered to a lesser extent, reduction will
occur in the following order: (i) reduction of cash payments, which shall occur
in reverse chronological order such that the cash payment owed on the latest
date following the occurrence of the event triggering such excise tax will be
the first cash payment to be reduced; (ii) reduction of acceleration of vesting
of equity awards, which shall occur in the reverse order of the date of grant
for such stock awards (i.e., the vesting of the most recently granted stock
awards will be reduced first); and (iii) reduction of other benefits paid or
provided to the Executive, which shall occur in reverse chronological order such
that the benefit owed on the latest date following the occurrence of the event
triggering such excise tax will be the first benefit to be reduced. If more than
one equity award was made to the Executive on the same date of grant, all such
awards shall have their acceleration of vesting reduced pro rata. In no event
shall the Executive have any discretion with respect to the ordering of payment
reductions.
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 9 will be made in writing by a nationally recognized
firm of independent public accountants selected by the Company (the
“Accountants”), whose determination will be conclusive and binding upon
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section 9, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Executive will furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 9. The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 9.


10.Definitions.


(a)Cause. For purposes of this Agreement, “Cause” means: (i) Executive’s failure
to perform his assigned duties responsibilities as an employee (other than a
failure resulting from Executive’s Disability) after written notice thereof from
the Company describing Executive’s failure to perform such duties or
responsibilities; (ii) Executive engaging in any act of dishonesty, fraud or
misrepresentation with





--------------------------------------------------------------------------------





respect to the Company; (iii) Executive’s violation of any federal or state law
or regulation applicable to the business of the Company or its affiliates; (iv)
Executive’s breach of any confidentiality agreement or invention assignment
agreement (including, but not limited to, the Confidential Information
Agreement) between Executive and the Company (or any affiliate of the Company);
or (v) Executive being convicted of, or entering a plea of nolo contendere to,
any crime. For purposes of clarity, Executive’s termination of employment due to
death or Disability is not, by itself, deemed to be a termination by the Company
other than for Cause or a resignation for Good Reason.


(b)Change in Control. For purposes of this Agreement, “Change in Control” means
the occurrence of any of the following:


(i)Change in Ownership of the Company. A change in the ownership of the Company
which occurs on the date that any one person, or more than one person acting as
a group (“Person”), acquires ownership of the stock of the Company that,
together with stock held by such Person, constitutes more than 50% of the total
voting power of the stock of the Company; provided, however, that for purposes
of this subsection (i), the acquisition of additional stock by any one Person,
who is considered to own more than 50% of the total voting power of the stock of
the Company will not be considered a Change in Control and, provided, further;
that the Board may, in its reasonable judgment, determine that any change in the
ownership of the stock of the Company as a result of a financing of the Company
or otherwise, in the determination of the Board, for fundraising purposes, in
each case that is approved by the Board prior to such change in ownership also
will not be considered a Change in Control; or


(ii)[RESERVED]; or


(iii)Change in Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than 50% of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions;
provided, however, that for purposes of this subsection (iii), the following
will not constitute a change in the ownership of a substantial portion of the
Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock, (2)
an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in this subsection (iii)(B)(3) and, provided, further; that the Board
may determine that certain asset transfers that should not, in the reasonable
judgment of the Board (as constituted immediately prior to such asset
transfers), be considered to be a “Change in Control” due to extenuating factors
such as, for example, a determination being made to continue its business using
only a certain subset of its assets rendering the remainder obsolete or
retention of the proceeds from such sale by the Company for subsequent business
use. For purposes of this subsection (ii), gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.





--------------------------------------------------------------------------------





For purposes of this definition of Change in Control, persons will be considered
to be acting as a group if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of stock, or similar business
transaction with the Company.
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A.
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.


(c)Closing. For purposes of this Agreement, “Closing” means the closing of the
first transaction constituting a Change in Control that occurs on or following
the Effective Date.


(d)Deferred Payments. For purposes of this Agreement, “Deferred Payments” means
any severance pay or benefits to be paid or provided to Executive (or
Executive’s estate or beneficiaries) pursuant to this Agreement and any other
severance payments or separation benefits to be paid or provided to Executive,
that in each case, when considered together, are considered deferred
compensation under Section 409A.


(e)Disability. For purposes of this Agreement, “Disability” means Executive (i)
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to last for a continuous
period of not less than twelve (12) months, receiving income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering Company employees.


(f)Equity Awards. For purposes of this Agreement, “Equity Awards” means any of
Executive’s stock options to purchase shares of the Company’s common stock,
restricted shares of the Company’s common stock (including unvested shares
Executive has purchased through an early exercise of a stock option grant),
stock appreciation rights, restricted stock units, performance shares,
performance units and any other equity compensation awards granted by the
Company or any successor of the Company.


(g)Good Reason. For purposes of this Agreement, “Good Reason” means Executive’s
resignation within thirty (30) days following the expiration of any Company cure
period (discussed below) following the occurrence of one or more of the
following, without Executive’s consent: (i) a material reduction in Executive’s
Base Salary which reduction is not applicable to a majority of the Company’s
senior management, excluding the substitution of substantially equivalent
compensation and benefits; (ii) a material reduction of Executive’s authority,
duties or responsibilities, unless Executive is provided with a comparable
position; provided, however, that a reduction in authority, duties, or
responsibilities primarily by virtue of the Company being acquired and made part
of a larger entity whether as a subsidiary, business unit or otherwise (as, for
example, when the Chief Executive Officer of the Company remains as such
following an acquisition where the Company becomes a wholly owned subsidiary of
the acquirer, but is not made the Chief Executive Officer of the acquiring
corporation) will not constitute “Good Reason”; or (iii) a material change in
the geographic location of Executive’s primary work facility or location;
provided, that a relocation of fifty (50) miles or less from Executive’s then
present location or to Executive’s home as his primary work location





--------------------------------------------------------------------------------





will not be considered a material change in geographic location. In order for an
event to qualify as Good Reason, Executive must not terminate employment with
the Company without first providing the Company with written notice of the acts
or omissions constituting the grounds for “Good Reason” within ninety (90) days
of the initial existence of the grounds for “Good Reason” and a reasonable cure
period of not less than thirty (30) days following the date of such notice, and
such grounds must not have been cured during such time.


(h)Severance Period. For purposes of this Agreement, “Severance Period” means
the period of time commencing immediately after Executive’s separation of
service from the Company through the date that is six (6) months following such
separation date, plus an additional two (2) months for every fully completed
Year of Service; provided, however, that in all cases the Severance Period will
end no later than on the twelve (12)-month anniversary of the date of
Executive’s termination of employment.


(i)Year of Service. For purposes of this Agreement, “Year of Service” means the
twelve (12)-month period measured from Executive’s original start date with the
Company (or any predecessor to the Company).


11.Confidential Information. Executive confirms his continuing obligations under
the Company’s standard At Will Employment, Confidential Information, Invention
Assignment, and Arbitration Agreement dated as of July 9, 2014 (the
“Confidential Information Agreement”).


12.Successors.


(a)The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 12(a) or which
becomes bound by the terms of this Agreement by operation of law.


(b)Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.


13.Notices.
(a)General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid or when delivered by a private courier service
such as UPS, DHL or Federal Express that has tracking capability. In the case of
Executive, mailed notices will be addressed to him at the home address which he
most recently communicated to the Company in writing. In the case of the
Company, mailed notices will be addressed to its corporate headquarters, and all
notices will be directed to the Chief Executive Officer of the Company.





--------------------------------------------------------------------------------







(b)Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason or as a result of a voluntary resignation will be
communicated by a notice of termination to the other party hereto given in
accordance with Section 13(a) of this Agreement. Such notice will indicate the
specific termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date (which will be not more than thirty (30) days after the giving of such
notice). The failure by Executive to include in the notice any fact or
circumstance which contributes to a showing of Good Reason will not waive any
right of Executive hereunder or preclude Executive from asserting such fact or
circumstance in enforcing Executive’s rights hereunder.


14.Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.


15.Integration. This Agreement represents the entire agreement and understanding
between the Parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral, including but not limited to
Executive’s Offer Letter with the Company, entered into as of June 9, 2014, as
well as any employment agreements being held in escrow by the Parties and which
the Parties acknowledge never but this Agreement does not supersede any
applicable Company policy with respect to the treatment of Company equity awards
upon death or disability. This Agreement may be modified only by agreement of
the Parties by a written instrument executed by the Parties that is designated
as an amendment to this Agreement. Further, with respect to Equity Awards
outstanding as of the Effective Date (the “Pre-Existing Equity Awards”), the
acceleration of vesting provisions contained in this Agreement supersede and
replace in their entirety, and act as amendments to, any acceleration of vesting
provisions contained in the Pre-Existing Equity Award agreements (which
agreements, to the extent not amended by this Agreement, remain in full force
and effect); provided, however, for purposes of clarity, such provisions do not
supersede or replace the merger, asset purchase, change in control or
dissolution or liquidation provisions of the equity plan under which the
applicable Pre-Existing Equity Award was granted.


16.Waiver of Breach. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). The waiver of a breach of any term or provision of this Agreement
will not operate as or be construed to be a waiver of any other previous or
subsequent breach of this Agreement.


17.Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.





--------------------------------------------------------------------------------







18.Tax Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable taxes.


19.Governing Law. This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).


20.Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, including that Executive is waiving his right to a
jury trial, and is knowingly and voluntarily entering into this Agreement.


21.Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.
[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the Parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.
COMPANY:
TRUECAR, INC.


By: /s/ Chip Perry                        
Title: CEO                    


EXECUTIVE:
/s/ Jeffrey J. Swart                        
Jeffrey J. Swart




















































[SIGNATURE PAGE TO SENIOR EXECUTIVE EMPLOYMENT AGREEMENT - JEFFREY J. SWART]





